Bussell, C. J.
The majority of the court are of the opinion that while the books of the partnership would be primary proof of the state of the mutual accounts between the partners, the mere fact that this is true would not require the exclusion of testimony of an independent fact, to wit, that there was an agreement between the parties that the aggregate amount of certain items, perhaps appearing upon the books, was to be entered as a credit upon the note given by the defendant to the plaintiff, which formed the basis of the suit. There would not necessarily be any conflict between this evidence of an agreement that a credit should be entered and any entry which might appear upon the books, and, in fact, the independent fact to which the defendant offered to testify might of necessity rest in parol. For this reason we think the court erred *474in excluding the testimony offered to show that the plaintiff agreed to enter upon the note the credit which he thereafter failed to enter. Judgment reversed.